DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 7, 9-15, 20-28 and 32-34 are pending.
Claim Objections
Claim 1, 20, 21 and 32 are objected because the claims recite abbreviation CDA, which needs to be spelled out in its entirety because this is the first time this abbreviation appears in the claim, and it must be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-15, 26-28 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is because the specification, while being enabling for using combination with CDA substrate drugs decitabine and 5-azacytidine, does not reasonably provide enablement for the claimed scope of every kind of combination with a CDA substrate drug.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention
(3) The state of the prior art
(4) The level of one of ordinary skill
(5)  The level of predictability in the art
(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) The breadth of the claims:
The presently claimed invention is directed to a method of inhibiting degradation of every known or yet to be discovered any CDA substrate drug and cedazuridine (ASTX727 or E7727; hereafter referred as ASTX727). Therefore, the scope of the diseases covered is deemed very broad, and cannot be considered enabled by the instant specification. 
 (2) The nature of the invention:
The present claims describe a method of inhibiting degradation of every known or yet to be discovered any CDA substrate drug. That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering the compound ASTX727 with any CDA agent that such objectives could actually be achieved.  However, in light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how inhibition of degradation of every known or yet to be discovered CDA substrate drug of any structure could be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
(3) The state of the Prior Art:
Combination of decitabine (a CDA substrate drug) and ASTX727 is known in the art. 
(4) The skill of those in the art:
The skill of those in the art is expected to be high, requiring advanced training in chemistry, medicine, or pharmacology.
(5) The level of predictability in the art:
 A combination of decitabine (a CDA substrate drug) and ASTX727 is known in the art. However, given different chemical structures of CDA substrate drug, it is highly unpredictable that any combination of any CDA substrate drug with cedazuridine (ASTX727) may achieve objective of inhibition of degradation of the CDA substrate drug.
More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The level of unpredictability in the art renders the scope of instant claim to be not enabled.
(6) The amount of direction provided:
While the combination CDA substrate drugs decitabine and 5-azacytidine with cedazuridine is discussed in broad terms the necessary specifics, i.e. dosing, therapeutic index, contraindications, interaction between compound ASTX727 with other CDA substrate drugs, toxicity etc., are completely absent except for CDA substrate drugs decitabine and 5-azacytidine.  The limited assays do very little to provide this necessary information, and, in light of the immense structural diversity of CDA substrate drugs and their varied interaction with ASTX727, the guidance provided is very limited.
(7) Working examples:
The examples of the inhibition of degradation are limited to CDA substrate drugs decitabine and 5-azacytidine.  The exceptional structural diversity of CDA substrate drugs and their possible varied interaction with ASTX727, any CDA substrate drug is not well represented by these examples.  Thus, based on solely CDA substrate drugs decitabine and 5-azacytidine to practice the instant invention would be egregious.
(8) The quantity of experimentation needed:
Given the fact that, historically, the development of new cancer drugs, combinations has been difficult and time consuming, and especially in view of factors 4 and 5, the quantity of experimentation needed is expected to be great.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 9, 10, 13-14, 20, 22, 23, 26-28 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Manero (Blood; 2016, 128 (22):114; as provided by the applicant on IDS dated 12/23/2021).
Garcia-Manero discloses treating intermediate (same as in the instant claim 5) or HR MDS with an oral fixed-dose combination (i.e. one composition) of E7727 (ASTX727, cedazuridine) with an oral dose of 40mg to 100mg daily for 5 days and decitabine with an oral dose of 20-40mg in cycles of 28 days (Cumulative decitabine per 28-day cycle 100mg (considering example of 20mg); and Cumulative ASTX727 per 28-day cycle 200mg-500mg (considering example of 40mg-100mg),  wherein both compounds were administered concomitantly or an oral fixed-dose combination (whole article, especially methods, results, conclusion and Table 1).
 With regard to limitations of how the drug interacts, i.e. inhibition of degradation of decitabine- Since the cited prior art teaches same combination, the mechanism or pathway by which the drugs treat MDS is also expected to be the same, whether recognized by the cited prior art or not. Thus, the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 7, 9, 10, 13-14, 20, 22, 23, 26-28 and 32-34, these claims are anticipated. 
Allowable Subject Matter
Claims 21, 24 and 25 present allowable subject matter over the cited prior art.
Objection
Claims 21, 24 and 25, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623